Exhibit 10.1

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”), made and entered into this 18th of
February, 2014 (“Effective Date”) by and between WPX Energy, Inc. its
subsidiaries and affiliates (collectively the “Company”), and Neal Buck (the
“Executive”), sets forth the terms and understandings regarding Executive’s
separation from the Company.

WHEREAS, the Executive currently serves as Senior Vice President – Business
Development and Land; and

WHEREAS, the Executive’s position with the Company is to be eliminated and his
employment terminated; and

WHEREAS, the Executive and the Company wish to settle their mutual rights and
obligations arising in connection with the Executive’s service with the Company
and the Executive’s separation from such service; and

WHEREAS, the Executive and the Company agree to the following payments, benefits
and other terms and conditions in connection with the Executive’s separation
from service with the Company; and

WHEREAS, in consideration of his rights and benefits under this Agreement, the
Executive has agreed to enter into certain covenants for the benefit of the
Company as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, including the restrictive covenants, the Company and the Executive
hereby agree as follows:

1. Separation from Service

(a) Position Elimination. Executive’s position shall be eliminated on May 2,
2014 (the “Termination Date”). Effective on the Termination Date, the Executive
hereby resigns from any and all officer and director positions he may have with
the Company and its subsidiaries and affiliates. The Executive shall promptly
execute any additional documentation the Company may request to reflect such
resignations.

(b) Transition Period. For the period from the Effective Date through the
Termination Date (such period, the “Transition Period”), the Executive shall
continue as an employee of the Company and shall perform such duties and
responsibilities as shall be reasonably requested by the Board and the Chief
Executive Officer (CEO”) of the Company, including as necessary to effect a
smooth and effective transition of his duties and responsibilities. During the
Transition Period, the Executive shall remain subject to all applicable Company
policies and procedures, including without limitation the Company’s securities
trading policies for officers and directors.

 

1



--------------------------------------------------------------------------------

2. Compensation

(a) Base Salary through Termination Date. The Executive shall be entitled to
continue to receive his current base annual salary through the Termination Date,
which shall be paid in installments in accordance with the Company’s normal
payroll practices. Executive shall not receive a salary increase in 2014.

(b) Annual Incentive Plan. The Executive shall be eligible to receive an annual
bonus for the 2013 fiscal year under the Company’s Annual Incentive Program
(“AIP”), based solely upon the Executive’s target level of participation and the
determination of the Compensation Committee of the Board of the levels of
achievement, consistent with other executive officers generally, under the
applicable AIP performance goals for 2013. Any such bonus payable to the
Executive under the AIP shall be paid at the same time and subject to the same
terms and conditions as bonuses are paid generally under the AIP to other senior
management employees of the Company. Executive shall not be eligible to receive
an AIP payment related to the 2014 AIP.

(c) Employee Benefits. Until the Termination Date, the Executive shall continue
to be entitled to participate as an active employee in those employee benefit
plans and programs in which he currently participates, subject to the terms and
conditions of such plans. Effective as of the Termination Date, except as
expressly provided herein, the Executive’s active participation in such plans
shall cease, and the Executive shall continue to have all rights to accrued and
vested benefits under such plans in accordance with their terms. The Executive
shall continue to be eligible for the “non-matching contribution” to the
Company’s savings plans attributable to the 2014 plan year on a prorated basis.

3. Separation Payment Opportunity, Benefits, and Status

(a) Separation Payment Opportunity.

(i) Separation Payment Amount. Executive shall have the opportunity to receive a
payment, the amount of which shall be determined at the sole discretion of
Mr. James Bender, who is serving as CEO at the Effective Date, or by the
Chairperson of Company’s Compensation Committee in consultation with Mr. Bender
in the event Mr. Bender is no longer an employee of Company, of up to Two
Hundred Fifty Thousand Dollars ($250,000.00) (“Separation Payment”) for
Executive’s satisfactory efforts during the Transition Period related to:

 

  1. Timely and proficient performance of all duties assigned to Executive
including those related to Company’s benchmark cost analysis project as
supported by The Hackett Group; and

 

  2. Transition of Executive’s duties, responsibilities and related knowledge at
times and to designees specified by the CEO; and

 

  3. The extent of progress with respect to the sale of the Company’s interest
in Apco Oil and Gas International Inc.

(ii) Time of Severance Payment. Subject to Section 21 herein, payment of any
Separation Payment amount hereunder shall be made within thirty (30) days
following the Termination Date.

 

2



--------------------------------------------------------------------------------

(b) Release of Claims. The rights, payments and benefits to be provided to the
Executive under this Agreement are subject to the Executive’s execution and
delivery to the Company and non-revocation of an effective general release and
waiver of claims in the form attached hereto as Exhibit A (the “Release”), to be
executed and delivered not earlier than the Termination Date.

4. Accrued Rights. The Company shall pay and provide to the Executive in
accordance with its customary practices: (i) all base salary earned but not yet
paid through the Termination Date, (ii) reimbursement for any and all business
expenses properly incurred prior to the Termination Date, payable in accordance
with and subject to the terms of the Company’s reimbursement policy and
(iii) any employee benefits required to be provided to the Executive pursuant to
the terms of the Company’s employee benefit plans and as required by applicable
law.

4. Outstanding Equity Awards

(a) Company’s 2014 Equity Program. Executive shall not receive an equity grant
in 2014.

(b) Stock Options. All outstanding stock options to purchase shares of the
Company’s common stock held by the Executive as of the Termination Date (the
“Options”) shall be governed by the terms of the Company’s applicable equity
incentive compensation plans (the “Equity Plans”) and award agreements pursuant
to which such awards were issued to the Executive, with the Termination Date
constituting the date of the Executive’s termination of service for purposes of
such grants. In accordance with such terms applicable to retirement eligible
employees, all such Options vest and are exercisable as of the Termination Date
and shall continue to be exercisable for five (5) years from the Termination
Date (or if earlier, the expiration date of the option term), subject to the
terms and conditions as provided in the Equity Plans and the applicable award
agreements, the terms of which shall govern and control.

(c) Time-Based RSUs. All outstanding time-based restricted stock units with
respect to shares of the Company’s common stock held by the Executive as of the
Termination Date (the “Time-Based RSUs”) shall be governed by the terms of the
applicable Equity Plans and award agreements pursuant to which such awards were
issued to the Executive, with the Termination Date constituting the date of the
Executive’s “Separation from Service” (and not as a “retirement”) for purposes
of such grants. In accordance with such terms, and in connection with the
Executive entering into this Agreement, (i) all Time-Based RSUs shall become
fully vested on the Termination Date, and (ii) payment shall be made to the
Executive within five (5) days following the date that is six (6) months
following the Termination Date, each as in accordance with the terms of the
applicable Equity Plans and award agreements, which shall govern and control.

(d) Performance Based RSUs. All outstanding performance-based restricted stock
units with respect to shares of the Company’s common stock held by the Executive
as of the

 

3



--------------------------------------------------------------------------------

Termination Date (the “Performance-Based RSUs”) shall be governed by the terms
of the applicable Equity Plans and award agreements pursuant to which such
awards were issued to the Executive, with the Termination Date constituting the
date of the Executive’s “Separation from Service” for purposes of such grants.
In accordance with such terms, and in connection with the Executive entering
into this Agreement, (i) the Performance-Based RSUs shall become vested on the
date that the Company’s Compensation Committee certifies that the performance
measures for the applicable performance period are satisfied, on a pro-rata
basis based upon the portion of the applicable vesting period that has lapsed
through the Termination Date, with the Executive’s right to any payment subject
to the satisfaction of the applicable performance measures under the awards for
the full performance period, and (ii) any such payment shall be made to the
Executive at the time periods specified therein, each as in accordance with the
terms of the applicable Equity Plans and award agreements, which shall govern
and control.

6. No Mitigation. The Executive shall not have any duty to mitigate the amounts
payable under this Agreement by seeking new employment or self-employment
following separation from service. Except as specifically otherwise provided in
this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to the Executive as the result of the
Executive’s employment by another employer or self-employment.

7. Indemnification. The Executive (i) shall be indemnified and held harmless by
the Company on the same terms as other executive officers and directors to the
greatest extent permitted under applicable law as the same now exists or may
hereafter be amended and the Company’s by-laws as such exist on the Termination
Date, or such greater rights that may be provided by amendment to such by-laws
from time to time, if the Executive was, is or is threatened to be made to a
party to any pending, completed or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or
investigative, and whether formal or informal, by reason of the fact that the
Executive is or was, or had agreed to become, a director, officer, employee,
agent or fiduciary of the Company or any other entity which the Executive is or
was serving at the request of the Company, against all expenses (including
reasonable attorneys’ fees) and all claims, damages, liabilities and losses
incurred or suffered by the Executive or to which the Executive may become
subject for any reason, and (ii) shall be entitled to advancement of any such
indemnifiable expenses in accordance with the Company’s by-laws as such exist on
the Termination Date, or such greater rights that may be provided by amendment
to such by-laws from time to time.

8. Directors’ and Officers’ Insurance. For a period of seventy-two (72) months
after the Termination Date (or any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to other executive officers and
directors of the Company.

9. Restrictive Covenants

(a) Confidential Information. The Executive acknowledges that in the course of

 

4



--------------------------------------------------------------------------------

performing services for the Company and its affiliates, the Executive may have
obtained information, observations and data while employed by the Company
(including but not limited to information concerning current or prospective
exploration and development activities, information concerning business
strategies or plans, financial information relating to the business of the
Company or its subsidiaries and affiliates, accounts, customers, vendors,
employees and other affairs) that is not otherwise in the public domain
(collectively, “Confidential Information”). The Executive recognizes that all
such Confidential Information is the sole and exclusive property of the Company
and its affiliates or of third parties to which the Company or an affiliate owes
a duty of confidentiality, that it is the Company’s policy to safeguard and keep
confidential all such Confidential Information, and that disclosure of
Confidential Information to an unauthorized third party would cause irreparable
damage to the Company and its affiliates. The Executive agrees that, except as
required by the duties of the Executive’s employment with the Company or any of
its affiliates and except in connection with enforcing the Executive’s rights
under this Agreement or if compelled by a court or governmental agency, in each
case provided that prior written notice is given to the Company, the Executive
will not, without the written consent of the Company, willfully disseminate or
otherwise disclose, directly or indirectly, any Confidential Information
disclosed to the Executive or otherwise obtained by Executive during his
employment with the Company or its affiliates, and will take all necessary
precautions to prevent disclosure, to any unauthorized individual or entity
(whether or not such individual or entity is employed or engaged by, or is
otherwise affiliated with, the Company or any affiliate), and will use the
Confidential Information solely for the benefit of the Company and its
affiliates and will not use the Confidential Information for the benefit of any
other person nor permit its use for the benefit of the Executive. These
obligations shall continue during and after the Executive’s termination from
service and for so long as the Confidential Information remains Confidential
Information.

(b) Non-Competition. From the date hereof and continuing until October 31, 2014,
the Executive agrees that without the written consent of the Company, the
Executive shall not at any time, directly or indirectly, in any capacity:

(i) engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any energy
business and any individual or entity (and any branch, office or operation
thereof) which engages in, or proposes to engage in (with the Executive’s
assistance) any of the following in which the Executive has been engaged in the
twelve (12) months preceding the Termination Date: the exploration and/or
production of oil or gas which is located anywhere in the United States (a
“Competitive Business”); provided, however, that after the Termination Date,
this Section 9(b)(i) shall not preclude the Executive from (A) being an employee
of, or consultant to, any business unit of a Competitive Business if (x) such
business unit does not qualify as a Competitive Business in its own right and
(y) the Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (B) with the approval of an Authorized
Company Executive, being a consultant to, an advisor to, a director of, or an
employee of a Competitive Business (for purposes of this Section 9(b), an
“Authorized Company Executive” shall mean the individual then serving as the
Chief Executive Officer or Senior Vice President of Human Resources of the
Company); or

 

5



--------------------------------------------------------------------------------

(ii) make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection shall, however, restrict Executive from making an investment in any
Competitive Business if such investment does not (A) represent more than 1% of
the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (B) give the Executive any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, or (C) create a conflict of interest
between the Executive’s duties to the Company and its affiliates or under this
Agreement and his interest in such investment.

(c) Non-Solicitation. From the date hereof and continuing until April 30, 2015,
the Executive agrees that without the written consent of the Company, the
Executive shall not at any time, directly or indirectly, in any capacity:

(i) cause or attempt to cause any employee, director or consultant of the
Company or an affiliate to terminate his or her relationship with the Company or
an affiliate;

(ii) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of the Company or an
affiliate (other than by the Company or its affiliates), or cause or attempt to
cause any person to do any of the foregoing;

(iii) interfere with the relationship of the Company or an affiliate with, or
endeavor to entice away from the Company or an affiliate, any Person who or
which at any time during the period commencing twelve (12) months prior to the
Termination Date was or is, to Executive’s knowledge, a material customer or
material supplier of, or maintained a material business relationship with, the
Company or an affiliate; or;

(iv) solicit the sale of goods, services or a combination of goods and services
from the established customers of the Company or an affiliate.

(d) Non-Disparagement.

(i) The Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company or any of
its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to the Executive’s employment (or the
separation therefrom), the business or operations of the Company or otherwise;
or (B) disparages, impugns or in any way reflects adversely upon the business or
reputation of the Company or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.

(ii) The Company agrees that it will not, and will instruct the members of the
Board of Directors of the Company and the executive officers of the Company to
not, disparage or denigrate the Executive orally or in writing (including,
without limitation, any comments or statements relating to the Executive’s
performance at the Company).

 

6



--------------------------------------------------------------------------------

(iii) Notwithstanding anything contained herein to the contrary, nothing herein
shall be deemed to preclude the Executive or the Company from providing truthful
testimony or information pursuant to subpoena, court order or other similar
legal or regulatory process, provided, that to the extent permitted by law, the
Executive will promptly inform the Company of any such obligation prior to
participating in any such proceedings.

(e) Reasonableness of Restrictive Covenants.

(i) The Executive acknowledges that the covenants contained in this Agreement
are reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its proprietary work, and in its relationships
with its employees, customers, suppliers and agents.

(ii) The Company has, and the Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. The Executive acknowledges that his observance
of the covenants contained herein will not deprive the Executive of the ability
to earn a livelihood or to support his or her dependents.

(f) Right to Injunction: Survival of Undertakings.

(i) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by this
Agreement, the Executive and the Company agree that it would be impossible to
measure solely in money the damages which the Company would suffer if the
Executive were to breach any of his obligations hereunder. The Executive
acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, the Executive agrees that if he
breaches any of the provisions of Section 9 of this Agreement, the Company shall
be entitled, in addition to any other remedies to which the Company may be
entitled under this Agreement or otherwise, to an injunction to be issued by a
court of competent jurisdiction, to restrain any breach, or threatened breach,
of any provision of this Agreement without the necessity of posting a bond or
other security therefor, and the Executive hereby waives any right to assert any
claim or defense that the Company has an adequate remedy at law for any such
breach.

(ii) If a court determines that any covenant included in this Section 9 is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable. Furthermore, if a court determines
that a certain form of remedy or relief sought by the Company for the breach of
a covenant included in this Section 9 is unavailable under applicable law, such
a finding shall not prohibit the Company from obtaining a different form of
remedy or relief with respect to such breach which such court has not found to
be unavailable.

 

7



--------------------------------------------------------------------------------

(iii) All of the provisions of this Agreement shall survive any separation from
service of the Executive.

(g) Effect of Breach of Covenants. If a court of competent jurisdiction shall
have found that the Executive is in material breach of any restrictive covenant
contained in this Agreement or the Release, the Executive forfeits his right to
receive any payment or benefit under this Agreement and shall pay to the Company
the value of any payment or benefit previously received by the Executive under
this Agreement.

10. Cooperation. Following the Termination Date, the Executive agrees to fully
cooperate with and provide reasonable assistance to the Company and its counsel
in connection with any general business matters, transition of work, agency
investigations or audits or litigation or corporate matters, and to be
reasonably available to the Company to do so at times and locations as to not
interfere with the Executive’s duties and responsibilities to any future
employer, job seeking opportunities or any personal responsibilities.

11. Return of Company Property. The Executive shall promptly following the
Termination Date return to the Company all documents, records, files and other
information and property belonging or relating to the Company, its affiliates,
customers, clients or employees. The Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company, and the
Executive may not retain originals or copies of such materials without the
express written approval of the Company. Any Company-related information shall
be expunged from any home equipment, and any office connectivity or other
continued internet or similar services provided by the Company shall cease.

12. Recoupment. Notwithstanding anything herein to the contrary, this Agreement
shall not impact any rights or restrictions under the Company’s Recoupment
Policy for incentive compensation, as adopted by the Board of Directors of the
Company and referred to in the Company’s most recent proxy statement filed with
the Securities and Exchange Commission, as in effect on the date hereof, and the
Executive acknowledges and agrees he remains subject to the terms of such policy
following the Termination Date.

13. Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.

14. Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Oklahoma, without reference
to its choice of law rules.

16. Withholding. The Company shall deduct or withhold, or require the Executive
to remit to the Company, the minimum statutory amount to satisfy federal, state
or local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.

 

8



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement, including all other agreements expressly
incorporated or referred to herein, shall constitute the entire agreement and
understanding of the parties with respect to the subject matter herein and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties with respect to the subject matter herein. Executive
acknowledges that he is not eligible for and shall not receive any additional
separation or severance payment under any plan or program maintained by the
Company. The Executive acknowledges and agrees that he is not relying on any
representations or promises by any representative of the Company concerning the
meaning of any aspect of this Agreement or the Release. This Agreement and the
Release may not be altered or modified other than in a writing signed by the
Executive and an authorized representative of the Company.

18. Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

 

If to the Executive:    Neal Buck    At the most recent address on the Company’s
records If to the Company:    WPX Energy, Inc.    One Williams Center    Tulsa,
Oklahoma 74172-0172    Attention: General Counsel    Facsimile: (539) 573-5608

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

19. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive may not assign his
rights or delegate his obligations hereunder without the prior written consent
of the Company.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

21. Section 409A.

(a) Compliance. The intent of the parties is that payments and benefits under
this Agreement are either exempt from or comply with Section 409A of the
Internal Revenue Code (“Section 409A”) and this Agreement shall be interpreted
to that end. The parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this

 

9



--------------------------------------------------------------------------------

Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available. In no event whatsoever shall the Company be
liable for any tax, interest or penalties that may be imposed on the Executive
by Section 409A or any damages for failing to comply with Section 409A.

(b) Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to the Executive in connection with his separation from
service is determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is a
“specified employee” as defined in Section 409A, no part of such payments shall
be paid before the day that is six (6) months plus one (1) day after the
Termination Date or, if earlier, the Executive’s death (the “New Payment Date”).
The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the Termination Date and the New Payment
Date shall be paid to the Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

(c) Separation from Service. A separation from service shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
separation from service until such separation is also a “separation from
service” within the meaning of Section 409A and for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service.

(d) Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

(e) Payments within Specified Number of Days. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment shall be within the sole discretion of the Company.

(f) Installments as Separate Payment. If under this Agreement, an amount is paid
in two (2) or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

WPX ENERGY, INC.

By:

 

/s/ James Bender

Date:

  February 18, 2014 James Bender President & Chief Executive Officer

 

EXECUTIVE: By:   /s/ Neal Buck Date:   February 18, 2014 Neal Buck



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

This RELEASE AGREEMENT (this “Release”), dated                     , 2014, by
and between WPX Energy, Inc. its subsidiaries and affiliates (collectively the
“Company”), and Neal Buck (“Executive”).

WHEREAS, the Executive and the Company have entered into a Severance Agreement
dated                     , 2014 (the “Severance Agreement”);

NOW THEREFORE, in consideration for receiving separation benefits under the
Severance Agreement and in consideration of the representations, covenants and
mutual promises set forth in this Release, the parties agree as follows:

1. Release. Except with respect to all of the Company’s obligations under the
Severance Agreement, the Executive, and the Executive’s heirs, executors,
assigns, agents, legal representatives, and personal representatives, hereby
releases, acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, partners, members, managers, successors,
assigns and affiliates (the “Released Parties”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney’s fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the execution of this Release that arose out of or
were related to the Executive’s employment with the Company or the Executive’s
separation from service with the Company including, but not limited to, claims
or demands related to wages, salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, sabbatical benefits, severance benefits, or any other
form of compensation or equity or thing of value whatsoever; claims pursuant to
under Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights
Act of 1991, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42
U.S.C. § 1985; 42 U.S.C. § 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d);
the National Labor Relations Act, as amended, 29 U.S.C. § 160, et seq.; the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), 29
U.S.C. § 1001, et seq.; the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the
Equal Pay Act; the Rehabilitation Act of 1973; the federal Worker Adjustment and
Retraining Notification Act (as amended) and similar laws in other
jurisdictions; the Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§
1101, et seq., and any claims for wrongful discharge, breach of contract, breach
of the implied covenant of good faith and fair dealing, fraud, discrimination,
harassment, defamation, infliction of emotional distress, termination in
violation of public policy, retaliation, including workers’ compensation
retaliation under state statutes, tort law; contract law; wrongful discharge;
discrimination; fraud; libel; slander; defamation; harassment; emotional
distress; breach of the implied covenant of

 

A-1



--------------------------------------------------------------------------------

good faith and fair dealing; or claims for whistle- blowing, or other claims
arising under any local, state or federal regulation, statute or common law.
This Release does not apply to the payment of any and all benefits and/or monies
earned, accrued, vested or otherwise owing, if any, to the Executive under the
terms of a Company sponsored tax qualified retirement or savings plan and/or any
non-qualified deferred compensation plan(s) sponsored by the Company, except
that the Executive hereby releases and waives any claims that his separation
from service was to avoid payment of such benefits or payments, and that, as a
result of his separation, he is entitled to additional benefits or payments.
Additionally, this Release does not apply to the indemnification provided or any
other payments or benefits to which the Executive is entitled pursuant to the
Severance Agreement (including, without limitation, in the outstanding equity
awards referenced in Section 5 thereof). This Release does not apply to any
claim or rights which might arise out of the actions of the Company after the
date the Executive signs this Release or any other claims or rights that
Executive is prohibited from waiving under applicable law.

2. Covenant Not to Sue. By signing this Release, the Executive covenants,
agrees, represents and warrants that he has not filed and will not in the future
file any lawsuits, complaints, petitions or accusatory pleadings in a court of
law or in conjunction with a dispute resolution program against any of the
Released Parties based upon, arising out of or in any way related to any event
or events occurring prior to the signing of this Release, including, without
limitation, his employment with any of the Released Parties or the termination
thereof. Nothing in this Release shall limit the Executive’s right to file a
charge or complaint with any state or federal agency or to participate or
cooperate in such a matter. However, the Executive expressly waives all rights
to recovery for any damages or compensation awarded as a result of any suit or
proceeding brought by any third party or governmental agency on the Executive’s
behalf.

3. No Assignment of Claims. By signing this Release, the Executive further
covenants, agrees, represents and warrants that he has not heretofore assigned
or transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein and acknowledges that this
Release shall be binding upon the Executive and upon his heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of each of the Released Parties, and to their heirs, administrators,
representatives, executors, successors, and assigns.

4. No Release of Vested Benefits or Health and Welfare Benefits. By signing this
Release, the Executive does not release or discharge any right to any vested,
deferred benefit in any qualified employee benefit plan which provides for
retirement, pension, savings, thrift and/or employee stock ownership or any
benefit due the Executive as a participant in any employee health and welfare
plan, as such terms are used under ERISA, which is maintained by any of the
Released Parties that employed the Executive.

5. No Admission of Liability. Notwithstanding the provisions of this Release and
the payments to be made by the Company to the Executive hereunder, the Released
Parties do not admit any manner of liability to the Executive. This Release has
been entered into as a means of settling any and all disputes between the
Released Parties and the Executive.

 

A-2



--------------------------------------------------------------------------------

6. No Inducement. The Executive agrees that no promise or inducement to enter
into this Release has been offered or made except as set forth in this Release
or the Severance Agreement, that the Executive is entering into this Release
without any threat or coercion and without reliance or any statement or
representation made on behalf of the Company or by any person employed by or
representing the Company, except for the written provisions and promises
contained in this Release or the Severance Agreement.

7. Damages. The parties agree that damages incurred as a result of a breach of
this Release will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Release. It is also agreed that, in the event the
Executive files a claim against the Company with respect to a claim released by
the Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and Separation Payment under the Severance Agreement until such claim is
withdrawn by the Executive.

8. Advice of Counsel; Time to Consider; Revocation. The Executive acknowledges
the following:

(a) The Executive has read this Release, and understands its legal and binding
effect. The Executive is acting voluntarily and of the Executive’s own free will
in executing this Release.

(b) The Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Release.

(c) The Executive was given at least twenty-one (21) days to consider the terms
of this Release before signing it.

The Executive understands that, if the Executive signs this Release, the
Executive may revoke it within seven (7) days after signing it by delivering
written notification of intent to revoke within that seven (7) day period. The
Executive understands that this Release will not be effective until after the
seven (7) day period has expired.

9. Severability. If all or any part of this Release is declared by any court,
arbitrator or governmental authority to be unlawful, invalid, void or
unenforceable, such unlawfulness, invalidity or unenforceability shall not
affect the validity or enforceability of any other portion of this Release. Any
section or a part of a section declared to be unlawful, invalid, void or
unenforceable shall, if possible, be construed in a manner which will give
effect to the terms of the section to the fullest extent possible while
remaining lawful and valid. To the extent that any provision of this Release is
adjudicated to be unlawful, invalid, void or unenforceable because it is
overbroad, that provision shall not be void but rather shall be limited only to
the extent required by applicable law and enforced as so limited. The parties
expressly acknowledge and agree that this Section is reasonable in view of the
parties’ respective interests.

10. Amendment. This Release shall not be altered, amended, or modified except by
written instrument executed by the Company and the Executive. A waiver of any
portion of this Release shall not be deemed a waiver of any other portion of
this Release.

 

A-3



--------------------------------------------------------------------------------

11. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

12. Headings. The headings of this Release are not part of the provisions hereof
and shall not have any force or effect.

13. Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

14. Applicable Law. The provisions of this Release shall be interpreted and
construed in accordance with the laws of the State of Oklahoma without regard to
its choice of law principles.

[SIGNATURE PAGE FOLLOWS]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the
dates set forth below.

 

WPX ENERGY, INC. By:  

/s/

Date:   James Bender President & Chief Executive Officer

 

EXECUTIVE: By:  

/s/

Date:   Neal Buck

[Signature Page to Release]